
	
		II
		112th CONGRESS
		2d Session
		S. 3555
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require Federal
		  agencies to hire veterans, to require States to recognize the military
		  experience of veterans when issuing licenses and credentials to veterans, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Careers for Veterans Act of
			 2012.
		2.Employment of
			 veterans with the Federal Government
			(a)In
			 generalSection 4214 of title
			 38, United States Code, is amended—
				(1)in subsection
			 (b), by adding at the end the following:
					
						(4)(A)The requirement under
				this section is in addition to the appointment of qualified covered veterans
				under the authority under paragraph (1) by the Department of Veterans Affairs
				and the Department of Defense.
							(B)The head of each agency, in
				consultation with the Director of the Office of Personnel Management, shall
				develop a plan for exercising the authority under paragraph (1) during the
				five-year period beginning on the date of enactment of the
				Careers for Veterans Act of
				2012.
							(C)The Director of the Office of
				Personnel Management shall ensure that under the plans developed under
				subparagraph (B) agencies shall appoint to existing vacancies not fewer than
				10,000 qualified covered veterans during the five-year period beginning on the
				date of enactment of the Careers for Veterans
				Act of
				2012.
							;
				(2)in subsection
			 (d), in the third sentence, by inserting (including, during the 5-year
			 period beginning on the date of enactment of the
			 Careers for Veterans Act of
			 2012, the development and implementation by each agency of the
			 plan required under subsection (b)(4), which shall include information
			 regarding the grade or pay level of appointments by the agency under the plan
			 and whether the appointments are, or are converted to, career or
			 career-conditional appointments) after subsection (b) of this
			 section; and
				(3)in subsection
			 (e)—
					(A)in paragraph
			 (1)—
						(i)in
			 the matter before subparagraph (A), by striking to the Congress
			 and inserting to the appropriate committees of Congress;
			 and
						(ii)in
			 subparagraph (A), by inserting (including, during the 5-year period
			 beginning on the date of enactment of the Careers for Veterans Act of 2012, the
			 development and implementation by the agency of the plan required under
			 subsection (b)(4), which shall include information regarding the grade or pay
			 level of appointments by the agency under the plan and whether the appointments
			 are, or are converted to, permanent appointments) before the period;
			 and
						(B)by adding at the
			 end the following new paragraph:
						
							(3)In this subsection, the term
				appropriate committees of Congress means—
								(A)the Committee on Veterans' Affairs and
				the Committee on Homeland Security and Governmental Affairs of the Senate;
				and
								(B)the Committee on Veterans' Affairs and
				the Committee on Oversight and Government Reform of the House of
				Representatives.
								.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Personnel Management shall submit to the appropriate committees
			 of Congress (as defined under section 4214(e)(3) of title 38, United States
			 Code, as amended by subsection (a)) regarding the development of a plan to
			 carry out the amendments made by subsection (a).
			3.Requirement that
			 States recognize military experience of veterans when issuing licenses and
			 credentials to veterans
			(a)In
			 generalSection 4102A(c) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(9)(A)As a condition of a grant or contract under
				which funds are made available to a State under subsection (b)(5) in order to
				carry out section 4103A or 4104 of this title, the State shall—
							(i)establish a program under which the State
				administers an examination to each veteran seeking a license or credential
				issued by the State and issues such license or credential to such veteran
				without requiring such veteran to undergo any training or apprenticeship if the
				veteran—
								(I)receives a satisfactory score on completion
				of such examination, as determined by the State; and
								(II)has not less than 10 years of
				experience in a military occupational specialty that, as determined by the
				State, is similar to a civilian occupation for which such license or credential
				is required by the State; and
								(ii)submit each year to the Secretary a
				report on the exams administered under clause (i) during the most recently
				completed 12-month period that includes, for the period covered by the report
				the number of veterans who completed an exam administered by the State under
				clause (i) and a description of the results of such exams, disaggregated by
				occupational field.
							(B)Not less frequently than once each year,
				the Secretary shall submit to Congress and the Secretary of Defense a report
				summarizing the information received by the Secretary under subparagraph
				(A)(ii).
						.
			(b)Effective
			 date
				(1)ExamsSubparagraph
			 (A) of section 4102A(c)(9) of such title, as added by subsection (a), shall
			 take effect on the date that is one year after the date of the enactment of
			 this Act and shall apply with respect to grants and contracts described in such
			 subparagraph awarded after such date.
				(2)ReportsSubparagraph
			 (B) of section 4102A(c)(9), as added by subsection (a), shall take effect on
			 the date that is one year after the date of the enactment of this Act and the
			 Secretary of Labor shall submit the first report under such subparagraph not
			 later than two years after the date of the enactment of this Act.
				4.Support for job
			 searches of veterans through one-stop centers
			(a)Furnishing of
			 list of Internet resourcesNot later than 30 days after the date
			 of the enactment of this Act, the Secretary of Labor shall furnish each
			 one-stop center with a list of all Internet websites and applications that the
			 Secretary has identified as beneficial for veterans in pursuit of employment to
			 their pursuit.
			(b)Identification
			 of additional resourcesThe Secretary shall coordinate with
			 public and private sector entities to identify Internet websites and
			 applications not already included in a list furnished under subsection (a)
			 that—
				(1)match veterans
			 seeking employment with available jobs based on the skills the veterans
			 acquired as members of the Armed Forces; and
				(2)allow employers
			 to post information about available jobs.
				(c)SupplementsThe
			 Secretary of Labor shall furnish each one-stop center with a list of Internet
			 websites and applications identified under subsection (b).
			(d)ReportNot
			 later than 455 days after the date of the enactment of this Act, the Secretary
			 of Labor shall submit to the appropriate committees of Congress a report on the
			 use of the Internet websites and applications identified under subsection (b)
			 for the benefit of veterans in pursuit of employment.
			(e)DefinitionsIn
			 this section:
				(1)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
					(A)the Committee on
			 Veterans' Affairs and the Committee on Health, Education, Labor, and Pensions
			 of the Senate; and
					(B)the Committee on
			 Veterans' Affairs and the Committee on Education and the Workforce of the House
			 of Representatives.
					(2)One-stop
			 centerThe term one-stop center means a center
			 described in section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2864(c)).
				5.Expansion of
			 contracting goals and preferences of Department of Veterans Affairs to include
			 small business concerns 100 percent but conditionally owned by
			 veteransSection 8127(l) of
			 title 38, United States Code, is amended—
			(1)in paragraph (2),
			 by inserting unconditionally before owned by each
			 place it appears; and
			(2)by adding at the
			 end the following new paragraph:
				
					(3)The term
				unconditionally owned includes, with respect to ownership of a
				small business concern, conditional ownership of such small business concern if
				such business concern is 100 percent owned by one or more
				veterans.
					.
			6.Modification of
			 treatment under contracting goals and preferences of Department of Veterans
			 Affairs for small businesses owned by veterans of small businesses after death
			 of disabled veteran owners
			(a)In
			 generalSection 8127(h) of
			 title 38, United States Code, is amended—
				(1)in paragraph (3),
			 by striking rated as and all that follows through
			 disability. and inserting a period; and
				(2)in paragraph (2),
			 by amending subparagraph (C) to read as follows:
					
						(C)The date that—
							(i)in the case of a surviving spouse
				of a veteran with a service-connected disability rated as 100 percent disabling
				or who dies as a result of a service-connected disability, is 10 years after
				the date of the veteran's death; or
							(ii)in the case of a surviving spouse
				of a veteran with a service-connected disability rated as less than 100 percent
				disabling who does not die as a result of a service-connected disability, is
				three years after the date of the veteran's
				death.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act and shall
			 apply with respect to contracts awarded on or after such date.
			7.Treatment of
			 businesses after deaths of servicemember-owners for purposes of Department of
			 Veterans Affairs contracting goals and preferences
			(a)In
			 generalSection 8127 of title 38, United States Code, is
			 amended—
				(1)by redesignating
			 subsections (i) through (l) as subsections (j) through (m), respectively;
			 and
				(2)by inserting
			 after subsection (h) the following new subsection (i):
					
						(i)Treatment of
				businesses after death of servicemember-Owner(1)If a member of the
				Armed Forces owns at least 51 percent of a small business concern and such
				member is killed in line of duty in the active military, naval, or air service,
				the surviving spouse or dependent of such member who acquires such ownership
				rights in such small business concern shall, for the period described in
				paragraph (2), be treated as if the surviving spouse or dependent were a
				veteran with a service-connected disability for purposes of determining the
				status of the small business concern as a small business concern owned and
				controlled by veterans for purposes of contracting goals and preferences under
				this section.
							(2)The period referred to in paragraph
				(1) is the period beginning on the date on which the member of the Armed Forces
				dies and ending on the date as follows:
								(A)In the case of a surviving spouse, the
				earliest of the following dates:
									(i)The date on which the surviving
				spouse remarries.
									(ii)The date on which the surviving
				spouse relinquishes an ownership interest in the small business concern and no
				longer owns at least 51 percent of such small business concern.
									(iii)The date that is ten years after
				the date of the member's death.
									(B)In the case of a dependent who is not
				a spouse, the earliest of the following dates:
									(i)The date on which the surviving
				dependant relinquishes an ownership interest in the small business concern and
				no longer owns at least 51 percent of such small business concern.
									(ii)The date that is ten years after
				the date of the member's
				death.
									.
				(b)Effective
			 dateSubsection (i) of section 8127 of such title, as added by
			 subsection (a), take effect on the date of the enactment of this Act and shall
			 apply with respect to the deaths of members of the Armed Forces occurring on or
			 after such date.
			8.Special rule for
			 treatment under contracting goals and preferences of Department of Veterans
			 Affairs of small business concerns licensed in community property
			 StatesSection 8127 of title
			 38, United States Code, as amended by section 7, is further amended by adding
			 at the end the following new subsection:
			
				(n)Special rule
				for community property StatesWhenever the Secretary assesses,
				for purposes of this section, the degree of ownership by an individual of a
				small business concern licensed in a community property State, the Secretary
				shall also assess what that degree of ownership would be if such small business
				concern had been licensed in a State other than a community property State. If
				the Secretary determines that such individual would have had a greater degree
				of ownership of the small business concern had such small business concern been
				licensed in a State other than a community property State, the Secretary shall
				treat, for purposes of this section, such small business concern as if it had
				been licensed in a State other than a community property
				State.
				.
		9.Off-base
			 transition training
			(a)Provision of
			 off-Base transition trainingDuring the three-year period beginning on
			 the date of the enactment of this Act, the Secretary of Labor shall provide the
			 Transition Assistance Program under section 1144 of title 10, United States
			 Code, to eligible individuals at locations other than military installations in
			 not less than three and not more than five States selected by the
			 Secretary.
			(b)Selection of
			 locationsIn selecting States in which to carry out the training
			 under subsection (a), the Secretary shall select the States with the highest
			 rates of veteran unemployment. The Secretary shall provide such training to
			 veterans at a sufficient number of locations within the selected States to meet
			 the need. The Secretary shall select such locations to facilitate access by
			 participants and may not select any location on a military installation other
			 than a National Guard or reserve facility that is not located on an active duty
			 military installation.
			(c)Eligible
			 individualsFor purposes of this section, an eligible individual
			 is a veteran or the spouse of a veteran.
			(d)Inclusion of
			 information about veterans benefitsThe Secretary shall ensure
			 that the training provided under subsection (a) generally follows the content
			 of the Transition Assistance Program under section 1144 of title 10, United
			 States Code.
			(e)Integrating
			 subject matter expertsThe
			 Secretary of Labor shall include in any contract entered into pursuant to
			 section 1144 of title 10, United States Code, or section 4113 of title 38,
			 United States Code, a requirement to include experts in subject matters
			 relating to human resources practices, including resume writing, interviewing
			 and job searching skills, and the provision of information about post-secondary
			 education.
			(f)Annual
			 reportNot later than March 1 of any year during which the
			 Secretary provides training under subsection (a), the Secretary shall submit to
			 Congress a report on the provision of such training.
			(g)Comptroller
			 General reportNot later than 180 days after the termination of
			 the three-year period described in subsection (a), the Comptroller General of
			 the United States shall submit to Congress a report on the training provided
			 under such subsection. The report shall include the evaluation of the
			 Comptroller General regarding the feasibility of carrying out off-base
			 transition training at locations nationwide.
			
